Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ election of Species 8, figures 4D, claims 2-3, and in paper filed on 4/12/21 without traverse is acknowledged.  
Applicants’ Revised election of Species 8, figures 4D, claim 2, and in the email sent on 4/23/21 without traverse is acknowledged.  
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 1 and 3.
Authorization for this examiner's amendment was given in the email with Ms. Valerie P. Hayes on 4/29/21.
Allowable Subject Matter
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the electromagnetic device comprising the iron core of one iron core coil of the at least three iron core coils is integral with the iron cores of the other iron core coils adjacent to the one iron core coil, and each of the iron cores of the at least three iron core coils are integrally formed as a single iron core; each of the iron cores of the at least three iron core coils converge on a center of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
April 21, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837